Walton, J.
The competency of witnesses, and the admissibility of evidence, including the manner of taking depositions, and the use that may be made of them, are governed in this state largely by legislative enactments; and in the construction of these enactments, the rules that prevail in other jurisdictions can have but little, if any, influence. We make this remark because the decisions cited by the defendants’ counsel relate exclusively to the rules which prevail in other jurisdictions. If these rules are found to be different from ours, of course the latter and not the former must prevail.
The question presented in this case is whether, when a deposition is taken, an objection to the competency of the deponent, or to the competency of a question or answer, will be regarded as waived, unless made and noted at the time the deposition is taken, or whether such an objection may be made when the deposition is offered at the trial. We regard it as settled law in this state, that while all objections to the mere form of a question must be made and noted at the time the deposition is taken, objections to the competency of a deponent, or to the competency of the questions or answers, may be made when the deposition is offered at the trial. Lord v. Moore, 37 Maine, 208. Parsons v. Huff, 38 Maine, 137. R. S., c. 107, § 18.
We think the objection to the excluded deposition was seasonably made and properly sustained.

Exceptions overruled.

Peters, C. J., Daneorth, Virgin, Ltbbey and Haskell, JJ., concurred.